UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 Under the Securities Exchange Act of 1934 For the month of June 2015 EXFO Inc. (Translation of registrant’s name into English) 400 Godin Avenue, Quebec, Quebec, CanadaG1M 2K2 (Address of principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F þ Form 40-F o Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No þ If “Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule 12g3-2(b): 82-. Table of Contents Signatures Press Release Condensed Unaudited Interim Consolidated Balance Sheets Condensed Unaudited Interim Consolidated Statements of Earnings Condensed Unaudited Interim Consolidated Statements of Comprehensive Income (Loss) Condensed Unaudited Interim Consolidated Statements of Changes in Shareholders’ Equity Condensed Unaudited Interim Consolidated Statements of Cash Flows Notes to Condensed Unaudited Interim Consolidated Financial Statements Management’s Discussion and Analysis of Financial Condition and Results of Operations Table of Contents On June 23, 2015, EXFO Inc., a Canadian corporation, reported its results of operations for the third fiscal quarter ended May 31, 2015. This report on Form 6-K sets forth the news release relating to EXFO’s announcement and certain information relating to EXFO’s financial condition and results of operations for the third fiscal quarter of the 2015 fiscal year. This press release and information relating to EXFO’s financial condition and results of operations for the third fiscal quarter of the 2015 fiscal year are hereby incorporated as a document by reference to Form F-3 (Registration Statement under the Securities Act of 1933) declared effective as of July30, 2001 and to Form F-3 (Registration Statement under the Securities Act of 1933) declared effective as of March11,2002 and to amend certain material information as set forth in these two Form F-3 documents. Page 1 of 33 Table of Contents SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. EXFO INC. By:/s/ Germain Lamonde Name:Germain Lamonde Title:President and Chief Executive Officer Date: June 26, 2015 Page 2 of 33 Table of Contents EXFO Reports Third-Quarter Results for Fiscal 2015 § Sales reach US$57.8 million § Bookings attain US$59.2 million, book-to-bill ratio of 1.03 § Adjusted EBITDA totals US$4.5 million, 7.7% of sales QUEBEC CITY, CANADA, June 23, 2015 — EXFO Inc. (NASDAQ: EXFO; TSX: EXF) reported today financial results for the third quarter ended May31,2015. Sales reached US$57.8 million in the third quarter of fiscal 2015 compared to US$63.9 million in the third quarter of 2014 and US$51.0million in the second quarter of 2015. Bookings attained US$59.2 million in the third quarter of fiscal 2015 compared to US$66.5 million in the same period last year and US$54.7million in the second quarter of 2015. The company’s book-to-bill ratio was 1.03 in the third quarter of 2015. Gross margin before depreciation and amortization* amounted to 61.4% of sales in the third quarter of fiscal 2015 compared to 63.3% in the third quarter of2014 and 61.7% in the second quarter of 2015. IFRS net earnings in the third quarter of fiscal 2015 totaled US$0.6 million, or US$0.01 per diluted share, compared to US$1.7million, or US$0.03 per diluted share, in the same period last year and US$0.9million, or US$0.02 per diluted share, in the second quarter of 2015. IFRS net earnings in the third quarter of 2015 included US$0.4 million in after-tax amortization of intangible assets, US$0.4 million in stock-based compensation costs and a foreign exchange loss of US$0.2 million. Adjusted EBITDA** totaled US$4.5 million, or 7.7% of sales, in the third quarter of fiscal 2015 compared to US$7.3million, or 11.5% of sales, in the third quarter of 2014 and US$1.2million, or 2.3% of sales, in the second quarter of 2015. “Our sequential sales improvement was led by a 20%-plus increase in the Americas, while the EMEA region remained challenging due to macro-economic issues, devaluation of local currencies and difficult end-markets,” said Germain Lamonde, EXFO’s Chairman, President and CEO. “Year-over-year, I am pleased with the adoption and progress in sales and bookings for our end-to-end solutions offering, which is driven mainly by network operators shifting their focus and investments toward visibility solutions to help increase quality of customer experience.” “We have begun taking action this quarter to reduce operating costs and position the company to accelerate revenue, since improving profitability is the centerpiece of management’s strategy,” Mr. Lamonde added. Selected Financial Information (In thousands of US dollars) Q3 2015 Q2 2015 Q3 2014 Sales $ $ $ Gross margin* $ $ $ % % % Other selected information: IFRS net earnings $ $ $ Amortization of intangible assets $ $ $ Stock-based compensation costs $ $ $ Net income tax effect of the above items $ ) $ ) $ ) Foreign exchange gain (loss) $ ) $ $ ) Adjusted EBITDA** $ $ $ Page 3 of 33 Table of Contents Operating Expenses Selling and administrative expenses totaled US$20.5 million, or 35.5% of sales in the third quarter of fiscal 2015 compared to US$21.7million, or 34.0% of sales, in the same period last year and US$20.2 million, or 39.6% ofsales, in the second quarter of 2015. Gross research and development expenses amounted to US$12.5 million, or 21.6% of sales, in the third quarter offiscal 2015 compared to US$13.6 million, or 21.3% of sales, in the third quarter of 2014 and US$12.2 million, or23.9% of sales, in the second quarter of 2015. Net R&D expenses totaled US$10.9 million, or 18.9% of sales, in the third quarter of fiscal 2015 compared toUS$11.7 million, or 18.4% of sales, in the same period last year and US$10.5 million, or 20.6% of sales, in the second quarter of 2015. Third-Quarter Highlights · Sales. Geographical sales breakdown in the third quarter was 58% from the Americas, 23% from EMEA and 19% from the Asia-Pacific region. EXFO’s top-three customers represented 15.7% of sales. The largest customer accounted for 7.0% of sales, mostly for EXFO’s systems and solutions. Revenue after nine months would be almost flat year-over-year, excluding the negative impact of the USdollar. · Profitability. EXFO generated adjusted EBITDA of US$4.5 million (7.7% of sales) in the third quarter of 2015 for a total of US$8.8million (5.3%) after the first three quarters into the fiscal year. In comparison, the company delivered US$8.6 million (5.0%) of adjusted EBITDA after three quarters into 2014. Arestructuring charge of US$1.2 million is planned for the fourth quarter of 2015 which is expected to generate annual savings US$2 million. EXFO had a cash position of US$29.9 million and no debt at the end of the third quarter of 2015. · Innovation. EXFO introduced major enhancements to its analytics platform (EXFO Xtract), service assurance systems and network visibility solutions in the third quarter in order to help network operators take proactive actions that improve customer quality ofexperience. The company also released new capabilities for its iOLM fiber test technology and a fully automated wireless fiberinspection solution, both contributing to EXFO’s thrust to automate and accelerate fiber deployments in wireless access networks. Following the quarter-end, EXFO accelerated its market-driven strategy by unveiling the most advanced, all-in-one test platform: FTB-1 Pro. This platform combines the unique, quad-port NetBlazer 10G Ethernet module and iSAM software test option. The company also launched a new OTDR series and above-mentioned iOLM and fiber inspection probe options for the FTB-1 Pro to greatly accelerate and simplify the turn-up of next-generation fixed and mobile access networks. Business Outlook EXFO forecasts sales between US$55.0 million and US$60.0 million for the fourth quarter of fiscal 2015, while IFRS net results are expected to range between a net loss of US$0.02 per share and net earnings of US$0.02 per share. IFRS net loss/earnings include US$0.01 per share in after-tax amortization of intangible assets and stock-based compensation costs as well as US$0.02 per share in restructuring charges. This guidance was established by management based on existing backlog as of the date of this press release, seasonality, expected bookings for the remaining of the quarter, as well as exchange rates as of the day of this press release. Page 4 of 33 Table of Contents Conference Call and Webcast EXFO will host a conference call today at 5 p.m. (Eastern time) to review its financial results for the third quarter of fiscal 2015. To listen to the conference call and participate in the question period via telephone, dial 1-704-288-0432.Please take note the following conference ID number will be required: 52901975.Germain Lamonde, Chairman, President and CEO, and Pierre Plamondon, CPA, CA, Vice-President of Finance and Chief Financial Officer, will participate in the call. An audio replay of the conference call will be available two hours after the event until 11:59 p.m. on June 30, 2015. The replay number is 1-855-859-2056 and the conference ID number is52901975. The audio Webcast and replay of the conference call will also be available on EXFO’s Website atwww.EXFO.com, under the Investors section. About EXFO EXFO enables extraordinary experiences on global networks. Our test, service assurance and network visibility solutions allow equipment manufacturers and network operators to deliver a wealth of services to consumers, while increasing network capacity and reducing operating costs. From a company executive holding a telepresence meeting with overseas staff to a runner transferring data from wearable technology, EXFO’s inherent expertise and powerful analytics render these events commonplace. Simply put, we have evolved over our 30-year history to ensure unmatched quality of service and quality of experience on next-generation fixed and mobile networks. EXFO has a staff of approximately 1600 people in 25 countries, supporting more than 2000 customers worldwide. For more information, visit www.EXFO.com and follow us on the EXFO Blog, Twitter, LinkedIn, Facebook, Google+ andYouTube. Forward-Looking Statements This press release contains forward-looking statements within the meaning of the U.S. Private Securities Litigation Reform Act of 1995, and we intend that such forward-looking statements be subject to the safe harbors created thereby. Forward-looking statements are statements other than historical information or statements ofcurrent condition. Words such as may, expect, believe, plan, anticipate, intend, could, estimate, continue, orsimilar expressions or the negative of such expressions are intended to identify forward-looking statements. Inaddition, any statement that refers to expectations, projections or other characterizations of future events andcircumstances are considered forward-looking statements. They are not guarantees of future performance andinvolve risks and uncertainties. Actual results may differ materially from those in forward-looking statements due to various factors including, but not limited to, macroeconomic uncertainty as well as capital spending andnetwork deployment levels in the telecommunications industry (including our ability to quickly adapt cost structures with anticipated levels of business and our ability to manage inventory levels with market demand); future economic, competitive, financial and market conditions; consolidation in the global telecommunications test and service assurance industry and increased competition among vendors; capacity to adapt our future product offering to future technological changes; limited visibility with regards totiming and nature of customer orders; longer sales cycles for complex systems involving customers’ acceptances delaying revenue recognition; fluctuating exchange rates; concentration of sales; timely release and market acceptance of our new products and other upcoming products; our ability to successfully expand international operations; our ability to successfully integrate businesses that we acquire; and the retention ofkeytechnical and management personnel. Assumptions relating to the foregoing involve judgments and risks, allof which are difficult or impossible to predict and many of which are beyond our control. Other risk factors that may affect our future performance and operations are detailed in our Annual Report, on Form 20-F, and our other filings with the U.S. Securities and Exchange Commission and the Canadian securities commissions. We believe that the expectations reflected in the forward-looking statements are reasonable based on information currently available to us, but we cannot assure that the expectations will prove to have been correct. Accordingly, you should not place undue reliance on these forward-looking statements. These statements speak only as of the date of this document. Unless required by law or applicable regulations, we undertake no obligation to revise or update anyofthem to reflect events or circumstances that occur after the date of this document. Page 5 of 33 Table of Contents NON-IFRS MEASURES EXFO provides non-IFRS measures (gross margin before depreciation and amortization* and adjusted EBITDA**) as supplemental information regarding its operational performance. The company uses these measures for the purpose of evaluating historical and prospective financial performance, as well as its performance relative to competitors. Thesemeasures also help the company to plan and forecast for future periods as well as to make operational and strategic decisions. EXFO believes that providing this information, in addition to IFRS measures, allows investors to see the company’s results through the eyes of management, and to better understand its historical and future financial performance. The presentation of this additional information is not prepared in accordance with IFRS. Therefore, the information may not necessarily be comparable to that of other companies and should be considered as a supplement to,notasubstitute for, the corresponding measures calculated in accordance with IFRS. * Gross margin before depreciation and amortization represents sales less cost of sales, excluding depreciation and amortization. ** Adjusted EBITDA represents net earnings before interest, income taxes, depreciation and amortization, stock-based compensation costs and foreign exchange gain or loss. The following table summarizes the reconciliation of adjusted EBITDA to IFRS net earnings, in thousands ofUSdollars: Adjusted EBITDA (unaudited) Q3 2015 Q2 2015 Q3 2014 IFRS net earnings for the period $ $ $ Add (deduct): Depreciation of property, plant and equipment Amortization of intangible assets Interest and other (income) expense 36 ) ) Income taxes Stock-based compensation costs Foreign exchange (gain) loss ) Adjusted EBITDA for the period $ $ $ Adjusted EBITDA in percentage of sales % % % For more information Vance Oliver Director, Investor Relations (418) 683-0913, Ext. 23733 vance.oliver@exfo.com Page 6 of 33 Table of Contents EXFO Inc. Condensed Unaudited Interim Consolidated Balance Sheets (in thousands of US dollars) As at May 31, As at August 31, Assets Current assets Cash $ $ Short-term investments Accounts receivable Trade Other Income taxes and tax credits recoverable Inventories Prepaid expenses Tax credits recoverable Property, plant and equipment Intangible assets Goodwill Deferred income tax assets Other assets $ $ Liabilities Current liabilities Accounts payable and accrued liabilities $ $ Provisions Income taxes payable Deferred revenue Deferred revenue Deferred income tax liabilities Other liabilities Shareholders’ equity Share capital (note 4) Contributed surplus Retained earnings Accumulated other comprehensive loss ) ) $ $ The accompanying notes are an integral part of these condensed interim consolidated financial statements. Page 7 of 33 Table of Contents EXFO Inc. Condensed Unaudited Interim Consolidated Statements of Earnings (in thousands of US dollars, except share and per share data) Three months ended May 31, 2015 Nine months ended May 31, 2015 Three months ended May 31, 2014 Nine months ended May 31, 2014 Sales $ Cost of sales(1) (note 5) Selling and administrative (note 5) Net research and development(note 5) Depreciation of property, plant and equipment (note 5) Amortization of intangible assets (note 5) Interest and other (income) expense 36 ) ) ) Foreign exchange (gain) loss ) ) Earnings before income taxes Income taxes (note 6) Net earnings (loss) for the period $ ) Basic and diluted net earnings (loss) pershare $ ) Basic weighted average number of shares outstanding (000’s) Diluted weighted average number of shares outstanding (000’s) (note 7) (1)The cost of sales is exclusive of depreciation and amortization, shown separately. The accompanying notes are an integral part of these condensed interim consolidated financial statements. Page 8 of 33 Table of Contents EXFO Inc. Condensed Unaudited Interim Consolidated Statements of Comprehensive Income (Loss) (in thousands of US dollars) Three months ended May 31, 2015 Nine months ended May 31, 2015 Three months ended May 31, 2014 Nine months ended May 31, 2014 Net earnings (loss) for the period $ ) Other comprehensive income (loss), net of income taxes Items that will not be reclassified subsequently to net earnings Foreign currency translation adjustment ) ) Items that may be reclassified subsequently to net earnings Unrealized losses on forward exchange contracts 38 ) ) Reclassification of realized losses on forward exchange contracts innetearnings (loss) Deferred income tax effect of losses on forward exchange contracts ) ) ) Other comprehensive income (loss) ) ) Comprehensive income (loss) for the period $ $ ) $ $ ) The accompanying notes are an integral part of these condensed interim consolidated financial statements. Page 9 of 33 Table of Contents EXFO Inc. Condensed Unaudited Interim Consolidated Statements of Changes in Shareholders' Equity (in thousands of US dollars) Nine months ended May 31, 2014 Share capital Contributed surplus Retained earnings Accumulated other comprehensive loss Total shareholders’ equity Balance as at September 1, 2013 $ ) $ Exercise of stock options (note 4) – – – Redemption of share capital (note 4) ) ) – – ) Reclassification of stock-based compensationcosts(note4) ) – – – Stock-based compensation costs – – – Net loss for the period – – ) – ) Other comprehensive income (loss) Foreign currency translation adjustment – – – ) ) Changes in unrealized losses on forward exchange contracts, net of deferred income taxes of $16 – – – 46 46 Total comprehensive loss for the period ) Balance as at May 31, 2014 $ ) $ Nine months ended May 31, 2015 Share capital Contributed surplus Retained earnings Accumulated other comprehensive loss Total shareholders’ equity Balance as at September 1, 2014 $ ) $ Redemption of share capital (note 4) ) – – ) Reclassification of stock-based compensationcosts(note4) ) – – – Stock-based compensation costs – – – Net earnings for the period – – – Other comprehensive loss Foreign currency translation adjustment – – – ) ) Changes in unrealized losses on forward exchange contracts, net of deferred income taxes of $725 – – – ) ) Total comprehensive loss for theperiod ) Balance as at May 31, 2015 $ ) $ The accompanying notes are an integral part of these condensed interim consolidated financial statements. Page 10 of 33 Table of Contents EXFO Inc. Condensed Unaudited Interim Consolidated Statements of Cash Flows (in thousands of US dollars) Three months ended May 31, 2015 Nine months ended May 31, 2015 Three months ended May 31, 2014 Nine months ended May 31, 2014 Cash flows from operating activities Net earnings (loss) for the period $ ) Add (deduct) items not affecting cash Stock-based compensation costs Depreciation and amortization Deferred revenue ) Deferred income taxes Changes in foreign exchange gain/loss ) ) ) Changes in non-cash operating items Accounts receivable ) Income taxes and tax credits ) Inventories ) ) Prepaid expenses ) ) ) Other assets 30 29 53 19 Accounts payable, accrued liabilities andprovisions Other liabilities ) Cash flows from investing activities Additions to short-term investments ‒ ) ) ) Proceeds from disposal and maturity of short-term investments Additions to capital assets ) Cash flows from financing activities Repayment of long-term debt ‒ ‒ ‒ ) Exercise of stock options ‒ ‒ 30 Redemption of share capital (note 4) ) ) ‒ ) ) ) 30 ) Effect of foreign exchange rate changes oncash 78 ) ) Change in cash ) ) Cash – Beginning of the period Cash – End of the period $ Supplementary information Income taxes paid $ Additions to capital assets $ As at May 31, 2014 and 2015, unpaid purchases of capital assets amounted to $499 and $369 respectively. The accompanying notes are an integral part of these condensed interim consolidated financial statements. Page 11 of 33 Table of Contents EXFO Inc. Notes to Condensed Unaudited Interim Consolidated Financial Statements (tabular amounts in thousands of US dollars, except share data and as otherwise noted) 1 Nature of Activities and Incorporation EXFO Inc. and its subsidiaries (together “EXFO” or the company) design, manufacture and market test, service assurance and quality of experience solutions for wireless and wireline network operators and equipment manufacturers intheglobal telecommunications industry. The company’s core-to-edge solutions assess the performance and reliability of converged Internet protocol (IP) fixed and mobile networks. EXFO is a company incorporated under the Canada Business Corporations Act and domiciled in Canada. The address ofitsheadquarters is 400 Godin Avenue, Quebec, Province of Quebec, Canada, G1M 2K2. These condensed interim consolidated financial statements were authorized for issue by the Board of Directors onJune23, 2015. 2 Basis of Presentation These condensed interim consolidated financial statements have been prepared in accordance with the International Financial Reporting Standards (IFRS), as issued by the International Accounting Standards Board (IASB) applicable tothepreparation of interim financial statements, including IAS 34, “Interim Financial Reporting”, and using the same accounting policies and methods used in the preparation of the company’s most recent annual consolidated financial statements. Consequently, these condensed interim consolidated financial statements should be read in conjunction with the company’s most recent annual consolidated financial statements, which have been prepared in accordance with IFRS as issued by the IASB. New IFRS Pronouncements not yet adopted Financial instruments The final version of IFRS 9, “Financial Instruments”, was issued in July 2014 and will replace IAS 39, “Financial Instruments: Recognition and Measurement”. IFRS 9 uses a single approach to determine whether a financial asset is measured atamortized cost orfair value, replacing the multiple rules in IAS 39. The approach in IFRS 9 is based on how an entity manages its financial instruments in the context of its business model and the contractual cash flow characteristics ofthefinancial assets. Most of the requirements in IAS 39 for classification and measurement of financial liabilities were carried forward unchanged to IFRS 9. The new standard also requires a single impairment method to be used, replacing the multiple impairment methods in IAS 39. Requirements relating to hedge accounting representing a new hedge accounting model have also been added to IFRS 9. The new standard is effective for annual periods beginning on or after January 1, 2018, and must be applied retrospectively. The company has not yet assessed the impact that the new standard will have onitsconsolidated financial statements. Revenue from contracts with customers IFRS 15, “Revenue from Contracts with Customers”, was issued in May 2014. The objective of this new standard istoprovide a single, comprehensive revenue recognition model for all contracts with customers to improve comparability. This new standard contains principles that an entity will apply to determine the measurement of revenue and timing of when it is recognized. The underlying principle is that an entity will recognize revenue to depict the transfer of goods or services to customers at an amount that the entity expects to be entitled to in exchange for those goods orservices. Thisnew standard is effective for annual periods beginning on or after January 1, 2017. Early adoption ispermitted. The company has not yet assessed the impact that the new standard will have on its consolidated financial statements or whether or not to early adopt the new standard. Page 12 of 33 Table of Contents EXFO Inc. Notes to Condensed Unaudited Interim Consolidated Financial Statements (tabular amounts in thousands of US dollars, except share data and as otherwise noted) 3 Financial Instruments Fair Value of Financial Instruments The company classifies its derivative and non-derivative financial assets and liabilities measured at fair value using the fair value hierarchy as follows: Level 1: Quoted prices (unadjusted) in active market for identical assets or liabilities; Level 2: Inputs other than quoted prices included within Level 1 that are observable for the asset and liability, either directly or indirectly; Level 3: Unobservable inputs for the asset or liability. The company’s short-term investments and forward exchange contracts are measured at fair value at each balance sheet date. The company’s short-term investments are classified within Level 1 of the fair value hierarchy because they arevalued using quoted market prices in active markets. The company’s forward exchange contracts are classified within Level 2 of the fair value hierarchy because they are valued using quoted prices and forward exchange rates at the balance sheetdates. The fair value of forward exchange contracts represents the amount at which they could be settled based on estimated current market rates. The fair value of derivative and non-derivative financial assets and liabilities measured at fair value by level of fair value hierarchy, isas follows: As at May 31, 2015 As at August 31, 2014 Level 1 Level 2 Level 1 Level 2 Financial assets Short-term investments $ $
